Exhibit 10.1

 

 

SECURITIES EXCHANGE AGREEMENT

 

by and among

 

CORMEDIX INC.

 

AND

 

THE EXISTING SECURITYHOLDERS

 

LISTED ON THE SCHEDULE OF HOLDERS

 

August 14, 2019

 

 

 

 

Table of Contents

 



    Page       1. EXCHANGE OF SECURITIES 1       2. HOLDER’S REPRESENTATIONS AND
WARRANTIES 4       3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6       4.
COVENANTS 22       5. REGISTER 27       6. CONDITIONS TO THE COMPANY’S
OBLIGATION TO ISSUE THE SERIES G PREFERRED STOCK 28       7. CONDITIONS TO EACH
HOLDER’S OBLIGATION TO EXCHANGED SECURITIES 29       8. RELEASE 30       9.
TERMINATION 31       10. MISCELLANEOUS 31





 

-i-

 

 

This SECURITIES EXCHANGE AGREEMENT (this “Agreement”), dated as of August 14,
2019, is by and among CorMedix Inc., a Delaware corporation with offices located
at 400 Connell Drive, 5th Floor, Berkeley Heights, NJ 07922 (the “Company”), and
each of the existing securityholders listed on the Schedule of Holders attached
hereto (individually, a “Holder” and collectively, the “Holders”).

 

RECITALS

 

The Company and each Holder desire to enter into this transaction (the
“Exchange”) to exchange outstanding securities of the Company for shares of a
new series of convertible preferred stock of the Company designated as Series G
Preferred Stock, $0.001 par value (the “Series G Preferred Stock”) in a
transaction exempt from registration under the Securities Act of 1933, as
amended (the “1933 Act”). The Exchange is intended to be treated as a
reorganization under Section 368(a)(1)(E) of the Internal Revenue Code.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Holder hereby
agree as follows:

 

1. EXCHANGE OF SECURITIES.

 

(a) Exchange of Outstanding Securities. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, at the Closing (as
defined below), each Holder shall deliver to the Company (i) the shares of
Series C-2 Preferred Stock, Series D Preferred Stock and Series F Preferred
Stock (the “Exchanged Preferred Shares”) set forth on Schedule A, (ii) the
warrants (“Warrants”) to purchase shares of common stock, $0.001 par value, of
the Company (“Common Stock”) set forth on Schedule A, including Warrants to
purchase 40,000 shares of Common Stock at an exercise price of $35.00 per share,
expiring on March 30, 2020 (the “Series E Warrants”), (iii) an aggregate cash
payment of $2,000,000 (the “Cash Payment”) in amounts payable by each Holder in
proportion to the fair market value of the Exchanged Securities held by each
Holder, as determined in the sole discretion of the Holders and (iv) the
aggregate principal amount of Senior Secured Convertible Notes issued on
December 31, 2018 (the “Notes” and, collectively with the Exchanged Preferred
Shares and the Warrants, the “Exchanged Securities”) set forth on Schedule A.
The Series E Warrants shall be cancelled and become null and void upon delivery
by the Holder thereof to the Company. The Exchanged Securities other than the
Series E Warrants shall be cancelled and become null and void upon delivery by
the Holder thereof to the Company and the issuance to the Holders of the Series
G Preferred Stock. For the avoidance of doubt, no shares of Series G Preferred
Stock issuable pursuant to Section 1(b) below shall be issued in exchange for
the Series E Warrants.

 



1

 

 

(b) Issuance of Series G Preferred Stock. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, at the Closing,
in consideration for the delivery and exchange of the Exchanged Securities, the
Company shall issue an aggregate of 100,000 shares of Series G Preferred Stock
to the Holders in proportion to the fair market value of the Exchanged
Securities held by each Holder, as determined in the sole discretion of the
Holders. The Series G Preferred Stock shall have substantially the same terms as
the Company’s outstanding Series E Non-Voting Convertible Preferred Stock,
$0.001 par value (the “Series E Preferred Stock”), except that:

 

(i) the Beneficial Ownership Limitation (as defined in the Amended and Restated
Certificate of Designation of the Series E Preferred Stock) shall be 4.99% and
shall not be subject to increase or decrease at the option of the Holder;

 

(ii) the aggregate liquidation preference of the Series G Preferred Stock shall
be $18,736,452 (which is equal to $187.36452 per share (such per share value,
the “Stated Value”);

 

(iii) the shares of Series G Preferred Stock shall be convertible into an
aggregate of 5,560,138 shares of Common Stock; for the avoidance of doubt, and
other than the Beneficial Ownership Limitation, such number of shares will not
be subject to any limitation or cap;

 

(iv) if at any time during the period beginning on the Closing Date and ending
on the 18-month anniversary of the Closing (the “Clawback Period”) the Trading
Price Condition is satisfied, the number of shares of Series G Preferred Stock
set forth on Schedule 1(b)(iv) hereto applicable to the month in which the
Trading Price Condition is satisfied shall be automatically cancelled and the
number of shares of Common Stock into which the Series G Preferred Stock shall
be converted shall be automatically reduced by the number of shares set forth on
Schedule 1(b)(iv) (together, the “Clawback Adjustment”); provided, that, if
shares of Series G Preferred Stock are converted into shares of Common Stock in
excess of the amount that would have been convertible after the Clawback
Adjustment (such shares, the “Clawback Conversion Shares”) during the Clawback
Period, then, if at any time during the Clawback Period the Trading Price
Condition is satisfied, such Clawback Conversion Shares shall be automatically
cancelled; for purposes of this clause (iv), the “Trading Price Condition” shall
mean that the average Closing Sale Price of the Common Stock for any 20 Trading
Days (whether or not consecutive) during any 30 consecutive Trading Day period
equals or exceeds $11.25 (subject to adjustment as set forth in Section 7 of the
Certificate of Designation of the Series E Preferred Stock), and “Closing Sale
Price” and “Trading Day” shall have the meanings set forth in the Certificate of
Designation of the Series E Preferred Stock;

 

(v) the Series G Preferred Stock shall rank pari passu with the Company’s
outstanding Series C-3 Non-Voting Convertible Preferred Stock, $0.001 par value
(the “Series C-3 Preferred Stock”) at all times prior to the execution and
delivery of the subordination agreements referred to in Section 4(n);

 

(vi) the Series G Preferred Stock shall vote with the Common Stock on an
as-converted basis based on a conversion price equal to the most recent closing
price of the Common Stock, calculated in accordance with the rules of the
Principal Market, as of the time of entry into this Agreement;

 



 2

 

 

(vii) the covenant contained in Section 10(i) of the Certificate of Designation
of the Series E Preferred Stock shall be replaced with the following:

 

create, incur, guarantee, assume or suffer to exist any Indebtedness, other than
(x) trade payables incurred in the ordinary course of business consistent with
past practice, (y) up to $10 million aggregate principal amount of Indebtedness
with a maturity less than twelve months outstanding at any time, which amount
may include up to $5 million of letters of credit outstanding at any time;

 

(viii) the covenant contained in Section 10(ix) of the Certificate of
Designation of the Series E Preferred Stock shall be replaced with the
following:

 

(x) other than in the ordinary course of business and consistent with past
practice, lend money or credit (by way of guarantee or otherwise) or make
advances to any Person other than a wholly-owned Subsidiary, or (y) purchase or
acquire any stock, bonds, notes, debentures or other obligations or securities
of, or any other interest in, or make any capital contribution to, any Person
other than a wholly-owned Subsidiary or in connection with an acquisition or
investment in an entity or business in the Company’s line of business;

 

(ix) the adjustment provided for by Section 7(c) of the Certificate of
Designation of the Series E Preferred Stock shall not apply to dividends
actually paid pursuant to Section 3 of the Certificate of Designation of the
Series E Preferred Stock;

 

(x) The following covenant shall be added to Section 10 of the Certificate of
Designation of the Series E Preferred Stock:

 

amend, alter, add or repeal any provision of the Company’s Certificate of
Incorporation in a manner adversely affecting the rights of the holders of
shares of Series G Preferred Stock;

 

(c) Closing. The closing of the Exchange (the “Closing”) shall occur at the
offices of Morgan, Lewis & Bockius, LLP, 101 Park Avenue, New York, NY 10178.
The date and time of a Closing (a “Closing Date”) shall be 10:00 a.m., New York
time, on the first (1st) Business Day on which the conditions to the Closing set
forth in Sections 6 and 7 below are satisfied or waived (or such other date as
is mutually agreed to by the Company and each Holder). As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

(d) Extension of Warrants. The Company and Manchester Securities Corp.
(“Manchester”), a Holder, agree to extend the End Date specified and defined in
that certain warrant agreement, dated as of May 30, 2013, by and among the
Company and Manchester, as amended, pursuant to which Manchester has the right
to exercise its Warrants before the End Date, which End Date shall be extended
from August 13, 2019 until the earlier to occur of September 15, 2019 and the
Closing.

 



 3

 

 

(e) Tax Treatment. Each of the parties hereto hereby agree to treat, for U.S.
federal, state and local income tax purposes, the Exchange as a reorganization
under section 368(a)(1)(E) of the Internal Revenue Code.

 

2. HOLDER’S REPRESENTATIONS AND WARRANTIES.

 

Each Holder, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a) Organization; Authority. Such Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Holder and constitutes the legal, valid
and binding obligation of such Holder enforceable against such Holder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c) No Conflicts. The execution, delivery and performance by such Holder of this
Agreement and the consummation by such Holder of the transactions contemplated
hereby will not (i) contravene the organizational documents of such Holder, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Holder is a party or (iii) contravene any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Holder, except, in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Holder to perform its obligations
hereunder.

 

(d) No public sale or distribution. Such Holder is (i) acquiring the shares of
Series G Preferred Stock and (ii) upon conversion of the Series G Preferred
Stock will acquire shares of the capital stock of the Company issuable upon
conversion thereof (“Conversion Shares” and, together with the Series G
Preferred Stock, the “Securities”), for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in contravention of the 1933 Act; provided, however, that by making the
representations herein, such Holder does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to registration under the
1933 Act or an available exemption from such registration requirements. For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any government or any
department or agency thereof.

 





 4

 

 

(e) Accredited investor status. Such Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the 1933 Act.

 

(f) Reliance on exemptions. Such Holder understands that the Securities have not
been registered under the 1933 Act or any applicable state securities laws and
are being offered and sold to it in reliance on the exemptions from registration
under the 1933 Act provided by Section 4(a)(2) of the 1933 Act and Rule 506(b)
of Regulation D under the 1933 Act and pursuant to similar exemption from any
applicable state securities laws and that the Company is relying in part upon
the truth and accuracy of, and such Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of such Holder to acquire the Securities.

 

(g) Transfer or resale. Such Holder understands that: (i) the Securities may not
be offered for sale, sold, assigned or transferred (a “Transfer”), directly or
indirectly, unless (a) subsequently registered under the 1933 Act, (b) such
Transfer is to the Company, or (c) such Transfer is pursuant to a transaction
that does not require registration under the 1933 Act; and (ii) any Transfer of
the Securities made in reliance on Rule 144 under the 1933 Act may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
available, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the Transfer is made may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
Securities and Exchange Commission (the “SEC”) thereunder. Notwithstanding the
foregoing, the Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of securities shall not be deemed to be a Transfer hereunder, and no
Holder effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document, including, without
limitation, this Section 2(g).

 

(h) Legends. Such Holder understands that the certificates or other instruments
representing the Securities and, until the earlier of (i) six (6) months after
the date on which such Holder acquired the shares of Series G Preferred Stock
from the Company and (ii) such time as the resale of the Conversion Shares have
been registered under the 1933 Act, the stock certificates representing the
Conversion Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I)
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 



 5

 

 

(i) Title to Exchanged Securities. Such Holder is the record and beneficial
owner of, and has valid and marketable title to, the Exchanged Securities being
exchanged by it pursuant to this Agreement, free and clear of any lien, pledge,
restriction or other encumbrance (other than restrictions arising pursuant to
applicable securities laws), and has the absolute and unrestricted right, power
and capacity to surrender and exchange the Exchanged Securities being exchanged
by it pursuant to this Agreement, free and clear of any lien, pledge,
restriction or other encumbrance. It is not a party to or bound by, and the
Exchanged Securities being exchanged by it pursuant to this Agreement are not
subject to, any agreement, understanding or other arrangement (i) granting any
option, warrant or right of first refusal with respect to such Exchanged
Securities to any person, (ii) restricting its right to surrender and exchange
such Exchanged Securities as contemplated by this Agreement, or (iii)
restricting any other of its rights with respect to such Exchanged Securities.

 

(j) Holdings. Neither such Holder nor any of its respective affiliates owns,
directly or indirectly, any securities of the Company except for (i) the
Exchanged Securities and (ii) the shares of Common Stock and Series E Preferred
Stock set forth on Schedule B.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Holders that, as of the date
hereof and as of the Closing Date (except for representations and warranties
that speak as of a specific date which shall be true and correct as of such
specified date):

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries (as defined below) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authority to own their properties and
to conduct their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) disclosed in the SEC Documents
(as defined below), the Company has no Subsidiaries. “Subsidiaries” means any
Person in which the Company, directly or indirectly, (A) owns any of the
outstanding capital stock or holds any equity or similar interest of such Person
or (B) controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary”.

 



 6

 

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the shares of Series G Preferred Stock, the
reservation for issuance and issuance of the Conversion Shares issuable upon
conversion of the shares of Series G Preferred Stock) have been duly authorized
by the Company’s board of directors and (other than the filing with the SEC and
any other filings as may be required by any state securities agencies) no
further filing, consent or authorization is required by the Company, its board
of directors or its stockholders or other governing body. This Agreement has
been, and the other Transaction Documents to be delivered on or prior to the
Closing will be prior to the Closing, duly executed and delivered by the
Company, and each constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Certificate of Designations of the Series E Preferred Stock and the Series G
Preferred Stock to be effective upon Closing, the Amended and Restated
Registration Rights Agreement (as defined below) and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

(c) Issuance of Securities. The issuance of the shares of Series G Preferred
Stock are duly authorized and, upon issuance and payment in accordance with the
terms of the Transaction Documents shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof. The Company has reserved from its duly
authorized capital stock as of the Closing Date, not less than 105% of the
maximum number of Conversion Shares. Upon issuance the Conversion Shares will be
validly issued, fully paid and nonassessable and free from all Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of the Common Stock.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the shares of
Series G Preferred Stock, the Conversion Shares and the reservation for issuance
of the Conversion Shares) will not (i) result in a violation of the Company’s
Certificate of Incorporation (the “Certificate of Incorporation”) (including,
without limitation, any certificate of designation contained therein), the
Company’s Bylaws (the “Bylaws”), certificate of formation, memorandum of
association, articles of association, operating agreement or other
organizational documents of the Company or any of its Subsidiaries, or any
capital stock or other securities of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of the NYSE American (the “Principal Market”), with a reasonable prospect of
delisting or suspension occurring after giving effect to all applicable notice,
appeal, compliance and hearing periods, and including all applicable foreign,
federal and state laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of (ii) and (iii) for
any such conflict, default or violation that would not reasonably be expected to
have a Material Adverse Effect.

 



 7

 

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the filing with the SEC, Principal Market and any other filings as
may be required by any state securities agencies), any Governmental Entity (as
defined below) or any regulatory or self-regulatory agency or any other Person
in order for it to execute, deliver or perform any of its respective obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof. All consents, authorizations, orders, filings
and registrations which the Company or any Subsidiary is required to obtain
pursuant to the preceding sentence have been or will be obtained or effected on
or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
Except as disclosed in the SEC Documents (as defined below), the Company is not
in violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f) Acknowledgment Regarding Holder’s Acquisition of Securities. The Company
acknowledges and agrees that each Holder is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Holder is (i) an
officer or director of the Company or any of its Subsidiaries, (ii) to its
knowledge, an “affiliate” (as defined in Rule 144 promulgated under the 1933 Act
(or a successor rule thereto) (collectively, “Rule 144”)) of the Company or any
of its Subsidiaries or (iii) to its knowledge a “beneficial owner” of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), taking account of
any limitations on exercise or conversion (including “blockers”) contained in
securities and instruments beneficially owned by such Person, without conceding
that such Person is a 10% stockholder for purposes of federal securities laws).
The Company further acknowledges that no Holder is acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Holder or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Holder’s purchase of the Securities. The Company further represents to each
Holder that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

 



 8

 

 

(g) Placement Agent’s Fees. None of the Company or its Subsidiaries has, and no
manager, governor, director, officer or employee of any of them has, employed
any broker or finder, or incurred or will incur any broker’s, finder’s or
similar fees, commissions or expenses, in each case in connection with the
transactions contemplated by this Agreement or any other Transaction Document,
for which the any Holder or its designees will be liable.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or under any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would cause the offering of any of the Securities to be integrated with
other offerings of securities of the Company.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Holder as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Holder’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

(j) SEC Documents; Financial Statements. During the two years prior to the date
hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits and appendices included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered or has made available to the Holders or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements (including any notes or any letter of the independent accountants of
the Company with respect thereto) of the Company included in the SEC Documents
(the “Financial Statements”) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such Financial Statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”), consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments which will not be material, either individually or in the
aggregate). The reserves, if any, established by the Company or the lack of
reserves, if applicable, are reasonable based upon facts and circumstances known
by the Company on the date hereof and there are no loss contingencies that are
required to be accrued by the Statement of Financial Accounting Standard No. 5
of the Financial Accounting Standards Board which are not provided for by the
Company in its Financial Statements or otherwise. No other information provided
by or on behalf of the Company to any of the Holders which is not included in
the SEC Documents (including information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate any of the
Financial Statements nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 



 9

 

 

(k) Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K and any subsequent
unaudited financial statements contained in Form 10-Q, other than as disclosed
in the SEC Documents, there has been no material adverse change and no material
adverse development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) made any material capital expenditures, individually
or in the aggregate. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(k), “Insolvent”
means, (i) with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature. Neither the Company nor any of its Subsidiaries has engaged
in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. Other
than the transactions contemplated by this Agreement or as disclosed in the SEC
Documents, no event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that (i) would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) could have a material
adverse effect on any Holder’s investment hereunder or (iii) could have a
Material Adverse Effect.

 

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company (“Preferred Stock”)
or any of its Subsidiaries or Bylaws (as defined below) or their organizational
charter, certificate of formation, memorandum of association, articles of
association, Certificate of Incorporation or certificate of incorporation or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. During the two years prior to the date hereof, (i) the Common Stock has
been listed or designated for quotation on the Principal Market, (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 



 10

 

 

(n) Foreign Corrupt Practices. None of the Company, its Subsidiaries or any
director, officer, agent, employee, nor any other Person acting for or on behalf
of the foregoing (individually and collectively, a “Company Affiliate”) have
violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other Person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any Person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

(i) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or

 

(ii) assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 



 11

 

 

(o) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002, as
amended, and any and all applicable rules and regulations promulgated by the SEC
thereunder, except where the failure to comply could not have, individually or
in the aggregate, a Material Adverse Effect.

 

(p) Transactions With Affiliates. None of the officers, directors, employees or
affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director, employee or affiliate
or, to the knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, or
employee has a substantial interest or is an employee, officer, director,
trustee, affiliate or partner.

 

(q) Equity Capitalization. As of the date hereof, the authorized and outstanding
capital stock of the Company set forth in the Company’s Quarterly Report on Form
10-Q, which has been furnished to the Holders and will be filed with the SEC on
the date of this Agreement, is true and complete. No shares of Common Stock or
Preferred Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. An aggregate of 498,225 shares of the Company’s issued
and outstanding Common Stock on the date hereof are as of the date hereof owned
by Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.
To the Company’s knowledge, as of the date hereof, no Person owns 10% or more of
the Company’s issued and outstanding shares of Common Stock (calculated based on
the assumption that all Convertible Securities, whether or not presently
exercisable or convertible, have been fully exercised or converted (as the case
may be) taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). Except as disclosed in
the SEC Documents: (i) none of the Company’s or any Subsidiary’s capital stock
is subject to preemptive rights or any other similar rights or any Liens
suffered or permitted by the Company or any Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries;
(v) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement, except for
employee and director compensation plans approved by the Company’s board of
directors and for which the securities are registered on Form S-8; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to each Holder true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents. As used
herein, the term “Convertible Securities” means any stock or other security
(other than any rights, warrants or options to subscribe for or purchase shares
of Common Stock or Convertible Securities) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.

 



 12

 

 

(r) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as set forth in the SEC Documents, has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) has any financing statements securing obligations
in any amounts filed in connection with the Company or any of its Subsidiaries;
(iv) is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. For purposes of this Section 3: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including “capital leases” in accordance with GAAP) (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations exceeding
$1,000,000 in the aggregate under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (II) all
Contingent Obligations (as defined below) in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(s) Litigation. There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, except as disclosed in the SEC Documents. No director,
officer or employee of the Company or any of its subsidiaries has willfully
violated 18 U.S.C. §1519 or engaged in spoliation in reasonable anticipation of
litigation. Without limitation of the foregoing, there has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its Subsidiaries.
The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1933
Act or the 1934 Act. After reasonable inquiry of its employees, the Company is
not aware of any fact which might result in or form the basis for any such
action, suit, arbitration, investigation, inquiry or other proceeding. Neither
the Company nor any of its Subsidiaries is subject to any order, writ, judgment,
injunction, decree, determination or award of any Governmental Entity.

 



 13

 

  

(t) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will be unable to renew its existing insurance coverage as and
when such coverage expires or to obtain substantially similar coverage from
substantially similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.

 

(u) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
No executive officer (as defined in Rule 501(f) promulgated under the 1933 Act)
or other key employee of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer or other key employee of
the Company or any of its Subsidiaries is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(v) Title.

 

(i) Real Property. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all Liens except
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company or any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.

 

(ii) Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Except as disclosed in the SEC Documents, each of the Company and its
Subsidiaries owns all of its Fixtures and Equipment free and clear of all Liens
except for (i) any Lien for taxes not yet due or delinquent or being contested
in good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, (ii) any statutory Lien arising in the
ordinary course of business by operation of law with respect to a liability that
is not yet due or delinquent, (iii) any Lien created by operation of law, such
as materialmen’s liens, mechanics’ liens and other similar liens, arising in the
ordinary course of business with respect to a liability that is not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
(iv) Liens (A) upon or in any equipment acquired or held by the Company or any
of its Subsidiaries to secure the purchase price of such equipment or
Indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, or (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, (v) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods, (vi)
deposits or pledges to secure bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, indemnity, performance,
surety and appeal bonds, purchase agreements and other obligations of like
nature arising in the ordinary course of business, (vii) any interest, Lien or
title of a licensor, sublicensor, lessor or sublessor under any license or lease
agreement in the property being leased or licensed as permitted hereunder,
(viii) rights of setoff or banker’s liens upon deposits of cash in favor of
banks or other depository institutions, but not securing any Indebtedness for
money borrower, and (xi) zoning laws and other land use restrictions that do not
impair the present or anticipated use of the property subject thereto.

 



 14

 

 

(w) Potential Products; FDA; EMA.

 

(i) Except as described in the SEC Documents, the Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business as
currently conducted, including all such certificates, authorizations and permits
required by the United States Food and Drug Administration (the “FDA”) or any
other federal, state or foreign agencies or bodies engaged in the regulation of
pharmaceuticals or biohazardous materials, except where the failure to so
possess such certificates, authorizations and permits, individually or in the
aggregate, would not result in a Material Adverse Effect. Except as described in
the SEC Documents, the Company has not received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect.

 

(ii) Except to the extent disclosed in the SEC Documents, the Company has
not received any written notices or statements from the FDA, the European
Medicines Agency (the “EMA”) or any other governmental agency, and otherwise has
no knowledge or reason to believe, that (i) any drug candidate of the Company
described in the SEC Documents (each a “Potential Product”) may or will be
rejected or determined to be non-approvable; (ii) a delay in time for review
and/or approval of a marketing authorization application or marketing approval
application in any jurisdiction for any Potential Product is or may be required,
requested or being implemented; (iii) one or more clinical studies for any
Potential Product shall or may be requested or required in addition to the
clinical studies submitted to the FDA prior to the date hereof as a precondition
to or condition of issuance or maintenance of a marketing approval for any
Potential Product; (iv) any license, approval, permit or authorization to
conduct any clinical trial of or market any product or Potential Product of the
Company has been, will be or may be suspended, revoked, modified or limited,
except in the cases of clauses (i), (ii), (iii) and (iv) where such rejections,
determinations, delays, requests, suspensions, revocations, modifications or
limitations might not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(iii) Except to the extent disclosed in the SEC Documents, to the Company’s
knowledge, the preclinical and clinical testing, application for marketing
approval of, manufacture, distribution, promotion and sale of the products and
Potential Products of the Company is in compliance, in all material respects,
with all laws, rules and regulations applicable to such activities, including
applicable good laboratory practices, good clinical practices and good
manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, have a Material Adverse Effect. The
descriptions of the results of such tests and trials contained in the SEC
Documents are complete and accurate in all material respects such that there
would be no untrue statement of a material fact or omission of a material fact
necessary to make the statements in the SEC Documents, in light of the
circumstances under which they are made, not misleading. The Company is not
aware of any studies, tests or trials, the results of which reasonably call into
question the results of the tests and trials conducted by or on behalf of the
Company that are described or referred to in the SEC Documents. Except to the
extent disclosed in the SEC Documents, the Company has not received notice of
adverse finding, warning letter or clinical hold notice from the FDA or any
non-U.S. counterpart of any of the foregoing, or any untitled letter or other
correspondence or notice from the FDA or any other governmental authority or
agency or any institutional or ethical review board alleging or asserting
noncompliance with any law, rule or regulation applicable in any jurisdiction,
except notices, letters, and correspondences and non-U.S. counterparts thereof
alleging or asserting such noncompliance as would not, individually or in the
aggregate, have a Material Adverse Effect. Except to the extent disclosed in the
SEC Documents, the Company has not, either voluntarily or involuntarily,
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field correction, market withdrawal or replacement, safety alert,
warning, “dear doctor” letter, investigator notice, or other notice or action
relating to an alleged or potential lack of safety or efficacy of any product or
Potential Product of the Company, any alleged product defect of any product or
Potential Product of the Company, or any violation of any material applicable
law, rule, regulation or any clinical trial or marketing license, approval,
permit or authorization for any product or potential product of the Company, and
the Company is not aware of any facts or information that would cause it to
initiate any such notice or action and has no knowledge or reason to believe
that the FDA, the EMA or any other governmental agency or authority or any
institutional or ethical review board or other non-governmental authority
intends to impose, require, request or suggest such notice or action.

 



 15

 

 

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
presently proposed to be conducted. Except as disclosed in the SEC Documents,
none of the Company’s Intellectual Property Rights have expired or terminated or
have been abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

 

(y) Environmental Laws. The Company and its Subsidiaries (A) are in compliance
with any and all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), including laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(ii) No Hazardous Materials:

 

(A) have been disposed of or otherwise released from any real property in
violation of any Environmental Laws, except where such violation would not
reasonably be expected to have a Material Adverse Effect; or

 

(B) are present on, over, beneath, in or upon any real property or any portion
thereof in quantities that would constitute a material violation of any
Environmental Laws. No prior use by the Company or any of its Subsidiaries of
any real property has occurred that violates any Environmental Laws, which
violation would have a Material Adverse Effect on the business of the Company or
any of its Subsidiaries.

 

(iii) Neither the Company nor any of its Subsidiaries knows of any other Person
who or entity which has stored, treated, recycled, disposed of or otherwise
located on any real property any Hazardous Materials, including such substances
as asbestos and polychlorinated biphenyls.

 



 16

 

 

(iv) None of the real property are on any federal or state “Superfund” list or
Liability Information System (“CERCLIS”) list or any state environmental agency
list of sites under consideration for CERCLIS, nor subject to any environmental
related Liens.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all material foreign, federal and state income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”). The net operating loss
carryforwards (“NOLs”) for United States federal income tax purposes of the
consolidated group of which the Company is the common parent, if any, shall not
be adversely effected by the transactions contemplated hereby. The transactions
contemplated hereby do not constitute an “ownership change” within the meaning
of Section 382 of the Code, thereby preserving the Company’s ability to utilize
such NOLs.

 

(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. During the
two years prior to the date hereof, except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant, Governmental Entity or other Person relating
to any potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 



 17

 

 

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ee) Acknowledgement Regarding Holders’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Holders have been asked by the Company or any of its
Subsidiaries to agree, nor has any Holder agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including purchasing or selling, long and/or short) any securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold any of the Securities for any specified term; (ii) any Holder, and
counterparties in “derivative” transactions to which any such Holder is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock which was established prior to such Holder’s knowledge of the transactions
contemplated by the Transaction Documents; and (iii) each Holder shall not be
deemed to have any affiliation with or control over any arm’s length
counterparty in any “derivative” transaction. The Company further understands
and acknowledges that following the public disclosure of the transactions
contemplated by the Transaction Documents pursuant to the Press Release (as
defined below) one or more Holders may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, including during the periods that the value and/or number of the
Conversion Shares deliverable with respect to the Securities are being
determined and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
do not constitute a breach of this Agreement or any other Transaction Document
or any of the documents executed in connection herewith or therewith.

 

(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries or (iv) paid or agreed to
pay any Person for research services with respect to any securities of the
Company or any of its Subsidiaries.

 



 18

 

 

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Holders, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company shall so certify
upon any Holder’s request.

 

(hh) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including the laws, regulations and Executive Orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, but not
limited, to (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.

 



 19

 

 

(mm) Management. Except as disclosed in the SEC Documents, during the past five
year period, no current or former (but no representation is made for any former
director or officer after the date he or she ceased to be a director or employee
as the case may be) officer or director or, to the knowledge of the Company, no
current ten percent (10%) or greater stockholder of the Company or any of its
Subsidiaries has been the subject of:

 

(ii) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such Person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such Person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(iii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such Person from, or otherwise limiting, the following activities:

 

(A) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission (the “CFTC”) or an associated person of any of the foregoing,
or as an investment adviser, underwriter, broker or dealer in securities, or as
an affiliated person, director or employee of any investment company, bank,
savings and loan association or insurance company, or engaging in or continuing
any conduct or practice in connection with such activity;

 

(B) Engaging in any particular type of business practice; or

 

(C) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(v) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such Person to engage in any activity
described in the preceding sub paragraph, or to be associated with Persons
engaged in any such activity;

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or (vi) a
finding by a court of competent jurisdiction in a civil action or by the CFTC to
have violated any federal commodities law, and the judgment in such civil action
or finding has not been subsequently reversed, suspended or vacated.

 



 20

 

 

(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(oo) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents. The
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents. In addition, on or prior to the date hereof,
the Company had discussions with its accountants about its Financial Statements
previously filed with the SEC. Based on those discussions, the Company has no
reason to believe that it will need to restate any such Financial Statements or
any part thereof.

 

(pp) No Additional Agreements. The Company does not have any agreement or
understanding with any Holder with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(qq) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

(rr) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(ss) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Holders or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Holders will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Holders regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to each Holder pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. All
financial projections and forecasts that have been prepared by or on behalf of
the Company or any of its Subsidiaries and made available to the Holders have
been prepared in good faith based upon reasonable assumptions and represented,
at the time each such financial projection or forecast was delivered to each
Holder, the Company’s best estimate of future financial performance (it being
recognized that such financial projections or forecasts are not to be viewed as
facts and that the actual results during the period or periods covered by any
such financial projections or forecasts may differ from the projected or
forecasted results). The Company acknowledges and agrees that no Holder makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2(d).

 



 21

 

 

(tt) Private Placement. No registration under the 1933 Act is required for the
offer and issuance of the shares of Series G Preferred Stock or the Conversion
Shares, by the Company to any Holder as contemplated hereby.

 

4. COVENANTS.

 

(a) Best Efforts.

 

(i) Except as otherwise provided herein, the Company shall use its best efforts
to timely satisfy each of the covenants hereunder and conditions to be satisfied
by it as provided in Section 7 of this Agreement.

 

(ii) The Company and the Holders hereby covenant and agree to cooperate with
each other in good faith in connection with, and shall exercise reasonable best
efforts with respect to, the pursuit, approval, implementation, and consummation
of the transactions contemplated hereby or in any of the other Transaction
Documents, as well as the negotiation, drafting, execution, and delivery of the
Transaction Documents, including: (i) the amendment and restatement of the
Registration Rights Agreement by and among the Company and the Holders, dated as
of November 9, 2017 (the “Amended and Restated Registration Rights Agreement”)
providing for registration rights to each Holder with respect to all shares of
Common Stock that each Holder holds now, the Conversion Shares and shares of
Common Stock issuable upon conversion of the shares of Series E Preferred Stock;
(ii) the Certificate of Designation of the Series G Preferred Stock consistent
in all respects with the terms in Section 1(b) herein; and (iii) the amendment
of the Certificate of Designation of the Series E Preferred Stock to conform to
the modifications set forth in Section 1(b)(vi)-(x) herein; in each case in a
form satisfactory to the Holders; provided, that the conversion price upon which
the as-converted voting rights of the Series E Preferred Stock shall be
determined (the “Voting Price”) shall equal the greatest of (A) the most recent
closing price of the Common Stock, as of the time of entry into this Agreement
(the “Current Voting Price”), (B) the most recent closing price of the Common
Stock, as of the time of entry into the agreement pursuant to which the shares
of Series E Preferred Stock were initially issued and sold, or (C) the most
recent closing price of the Common Stock, as of the time of entry into any
agreement to materially amend the Certificate of Designation of the Series E
Preferred Stock, in each case of (A), (B) and (C), as calculated in accordance
with the rules of the Principal Market (such greatest price, the “Maximum
Conversion Price”); provided further, that, if, prior to the Closing Date, the
Principal Market confirms that a Voting Price below the Maximum Conversion
Price, but not less than the Current Voting Price (the “Reduced Voting Price”)
is in compliance with its rules, then such Reduced Voting Price shall apply.

 



 22

 

 

(iii) The Company and the Holders hereby covenant and agree not to (i) object
to, delay, impede, or commence any proceeding pertaining to, or take any other
action to interfere, directly or indirectly, in any material respect with the
acceptance or implementation of, the transactions contemplated hereby or in any
of the other Transaction Documents or (ii) encourage or support any person or
entity to do any of the foregoing.

 

(iv) The Company and the Holders hereby agree to engage in good faith
discussions regarding potential amendments to the covenants described in
Sections 1(b)(vii) and (viii) within 12 months of the Closing Date.

 

(b) Blue Sky. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the shares of Series G Preferred Stock for sale to
the Holders at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Holders on or prior to the Closing Date. Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and issuance of the
shares of Series G Preferred Stock required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
foreign, federal, state and local laws, statutes, rules, regulations and the
like relating to the offering and issuance of the shares of Series G Preferred
Stock to the Holders.

 

(c) Reporting Status. Until the earlier of (x) the date on which the Holders
shall have sold all of the Underlying Securities (as defined below) or (y) the
date no Securities are held by any Holder (the “Reporting Period”), the Company
shall timely file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination. “Underlying Securities” means the (i) the Conversion Shares, and
(ii) any capital stock of the Company issued or issuable with respect to the
Conversion Shares or the share of Series G Preferred Stock, respectively,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
converted or exchanged and shares of capital stock of a successor entity into
which the shares of Common Stock are converted or exchanged, in each case,
without regard to any limitations on conversion of the shares of Series G
Preferred Stock.

 



 23

 

 

(d) Financial Information. The Company agrees to send the following to each
holder of shares of Series G Preferred Stock (each, an “Investor”) during the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K
and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) unless the following are either filed with the
SEC through EDGAR or are otherwise widely disseminated via a recognized news
release service (such as PR Newswire), on the same day as the release thereof,
facsimile copies of all press releases issued by the Company or any of its
Subsidiaries and (iii) unless the following are filed with the SEC through EDGAR
or made permanently available on the Company’s website, copies of any notices
and other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

 

(e) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the Nasdaq Global Market or the Nasdaq Global Select Market (each, an
“Eligible Market”). Neither the Company nor any of its Subsidiaries shall take
any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(e).

 

(f) Fees. Except as otherwise set forth in the Transaction Documents, each party
to this Agreement shall bear its own expenses in connection with the
transactions contemplated hereby.

 

(g) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Holder in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Holder effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Holder.

 



 24

 

 

(h) Disclosure of Transactions and Other Material Information.

 

(i) Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement,
issue a press release (the “Press Release”) reasonably acceptable to the Holders
disclosing all the material terms of the transactions contemplated by the
Transaction Documents. On or before 9:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
(the “8-K Filing”). From and after the filing of the 8-K Filing, the Company
shall have disclosed all material, non-public information (if any) provided to
any of the Holders by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents prior to the date hereof. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and any of the Holders or any of their affiliates, on the other
hand, shall terminate.

 

(ii) Limitations on Disclosure. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Holder with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the date hereof without the express prior written consent of such Holder
(which may be granted or withheld in such Holder’s sole discretion).
Notwithstanding that the Company and each Holder have acknowledged and agreed
that the Company has not provided any information to the Holders that shall
constitute material non-public information following the 8-K Filing, the Company
and each Holder hereby acknowledge and agree that the Company has provided other
confidential information to each Holder and each Holder agrees that, although
such Holder may trade on the basis of such information, such Holder may not
disclose such information publicly or to any third party without the Company’s
prior written consent, which consent may be withheld at the Company’s sole
discretion. To the extent that the Company delivers any material, non-public
information to a Holder without such Holder’s consent, the Company hereby
covenants and agrees that such Holder shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information. Neither the Company, its Subsidiaries nor any Holder
shall issue any press releases or any other public statements or disclosures
with respect to the transactions contemplated hereby; provided, however, (i) the
Company shall be entitled, without the prior approval of any Holder, to make the
Press Release and any press release or other public disclosure with respect to
such transactions in substantial conformity with the 8-K Filing and
contemporaneously therewith, (ii) the Holders shall be entitled, without the
prior approval of the Company, to file one or more amendments to statements on
Schedule 13D pursuant to the 1934 Act, and (iii) each party shall be entitled,
without the prior approval of any other party, to make such disclosures as are
otherwise required by applicable law and regulations (provided that in the case
of clause (i) each Holder shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release and, in
the case of clause (ii) the Company shall be consulted by such Holders in
connection with the filing of such amendments to statements on Schedule 13D).
Without the prior written consent of the applicable Holder (which may be granted
or withheld in such Holder’s sole discretion), except as required by applicable
law or regulation, the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of such Holder in any
filing, announcement, release or otherwise. Notwithstanding anything contained
in this Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that no
Holder shall have (unless expressly agreed to by a particular Holder after the
date hereof in a written definitive and binding agreement executed by the
Company and such particular Holder (it being understood and agreed that no
Holder may bind any other Holder with respect thereto)), any duty of
confidentiality with respect to, or a duty not to trade on the basis of, any
material, nonpublic information regarding the Company or any of its
Subsidiaries.

 



 25

 

 

(iii) Other Confidential Information. In addition to other remedies set forth in
this Section 4(h), and without limiting anything set forth in any other
Transaction Document, at any time after the Closing Date if the Company, any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents, provides any Holder with material non-public information relating to the
Company or any of its Subsidiaries (each, the “Confidential Information”), the
Company shall, as promptly as practicable, publicly disclose such Confidential
Information on a Current Report on Form 8-K or otherwise (each, a “Disclosure”).
From and after such Disclosure, the Company shall have disclosed all
Confidential Information provided to such Holder by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
In addition, effective upon such Disclosure, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Holders or any of their affiliates, on the other hand,
shall terminate.

 

(i) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(j) Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company and each of its Subsidiaries will not
be deemed to constitute a passive foreign investment company within the meaning
of Section 1297 of the Internal Revenue Code of 1986, as amended.

 

(k) Corporate Existence. So long as any Holder beneficially owns any shares of
Series G Preferred Stock, the Company shall not be party to any Fundamental
Transaction (as defined in the Certificate of Designation of the Series E
Preferred Stock) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations of the Series E Preferred Stock and the Series G Preferred Stock.

 

(l) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.

 



 26

 

 

(m) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Holder and counsel to the lead Holder a complete closing set of the executed
Transaction Documents, Securities and any other document required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

(n) Subordination. The Company will use reasonable best efforts to enter into
one or more agreements with the holders of its outstanding Series C-3 Non-Voting
Convertible Preferred Stock (the “Series C-3 Preferred Stock”) to cause the
subordination of the Series C-3 Preferred Stock to rank junior to the Series G
Preferred Stock with respect to dividends and liquidation.

 

(o) Governmental Approvals. Each of the Holders, on the one hand, and the
Company, on the other hand, will cooperate and consult with the other and use
reasonable best efforts to prepare and file all necessary documentation, to
effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all third parties and governmental
entities, and the expiration or termination of any applicable waiting period,
necessary or advisable to consummate the transactions contemplated by this
Agreement, and to perform the covenants contemplated by this Agreement; provided
that all expenses associated with any of the foregoing shall be borne by the
Company. Without limiting the foregoing, it is acknowledged these obligations
shall include, at the request of the Holders, the preparation and submission by
the Company at the Company’s expense of any notifications (and the payment of
filing fees by the Company) that may be required under the Hart Scott Rodino
Antitrust Act, as amended, including, in connection with any Holder’s conversion
of Preferred Stock into Common Stock following the Closing. The Holders and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the others, in each case subject to applicable laws
relating to the exchange of information, all the information relating to such
other party, and any of their respective affiliates.

 

5. REGISTER.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the shares of Series G Preferred Stock in
which the Company shall record the name and address of the Person in whose name
the shares of Series G Preferred Stock have been issued (including the name and
address of each transferee), the number of shares of Series G Preferred Stock
held by such Person and the number of Conversion Shares issuable upon conversion
of the Series G Preferred Stock held by such Person. The Company shall keep the
register open and available at all times during business hours for inspection of
any Holder or its legal representatives.

 

(b) FAST Compliance. While any shares of Series G Preferred Stock remain
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program.

 



 27

 

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SERIES G PREFERRED STOCK.

 

(a) The obligation of the Company hereunder to issue the shares of Series G
Preferred Stock to each Holder at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Holder with prior
written notice thereof:

 

(i) Such Holder shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

 

(ii) Such Holder and each other Holder shall have delivered to the Company the
(a) the Exchanged Securities to be delivered by such Holder at the Closing and
(b) the Cash Payment to be delivered by such Holder at the Closing by wire
transfer of immediately available funds in accordance with instructions
previously provided by the Company.

 

(iii) The representations and warranties of such Holder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Holder shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Holder at or prior to the Closing Date.

 

(iv) The Principal Market shall have confirmed its approval or lack of objection
to the consummation of the transactions contemplated by the Transaction
Documents.

 

(v) The Company and each Holder shall have taken all necessary or appropriate
action to cause the amendment and restatement of the Certificate of Designation
of the Series E Preferred Stock to conform to the modifications set forth in
Section 1(b)(vi)-(x) above in a form acceptable to the Holders; provided that
the Voting Price applicable to the Series E Preferred Stock shall be determined
as set forth in Section 4(a)(ii) above. Each of the parties hereto hereby
acknowledges that, in accordance with its existing terms, the “Conversion Price”
of the Series E Preferred Stock is $3.75 and the “Conversion Ratio” for each
share of Series E Preferred Stock is equal to one-third of the Stated Value and
accrued and unpaid dividends thereon, divided by the Conversion Price.

 



 28

 

 

7. CONDITIONS TO EACH HOLDER’S OBLIGATION TO EXCHANGE SECURITIES.

 

(a) The obligation of each Holder hereunder to deliver the Cash Payment and
Exchanged Securities at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for each Holder’s sole benefit and may be waived by such Holder
at any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i) The Company shall have duly executed and delivered to such Holder each of
the Transaction Documents in a form acceptable to the Holders and the Company
shall have duly executed and delivered an aggregate of 100,000 shares of Series
G Preferred Stock to the Holders.

 

(ii) Such Holder shall have received the opinion of Morgan, Lewis & Bockius,
LLP, the Company’s counsel, dated as of the Closing Date, in the form reasonably
acceptable to such Holder.

 

(iii) The Company shall have delivered to such Holder a certified copy of the
Certificate of Incorporation and the Certificate of Designations for the Series
G Preferred Stock as certified by the Delaware Secretary of State within three
(3) days of the Closing Date.

 

(iv) The Company shall have delivered to such Holder a certificate, in the form
reasonably acceptable to such Holder, executed by the Secretary of the Company
and dated as of the Closing Date, as to (i) the resolutions consistent with
Section 3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to such Holder, (ii) the Certificate of Incorporation and (iii) the
Bylaws, each as in effect at the Closing.

 

(v) all of the representations and warranties made by the Company in this
Agreement that are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects as of the date hereof and as of such Closing
Date as though made at and as of such Closing Date (except to the extent such
representations and warranties expressly speak as of an earlier date, which
shall be true and correct in all respects as of such date) and all of the
representations and warranties made by the Company in this Agreement that are
not qualified by materiality or Material Adverse Effect shall be true and
correct in all material respects as of the date hereof and as of such Closing
Date as though made at and as of such Closing Date (except to the extent such
representations and warranties expressly speak as of an earlier date, which
shall be true and correct in all material respects as of such date). Such Holder
shall have received a certificate, duly certified by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect.

 

(vi) The Company shall have delivered to such Holder a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding on
the Business Day immediately prior to the Closing Date.

 

(vii) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor, except as disclosed in the SEC Documents, shall suspension
by the SEC or the Principal Market have been threatened (with a reasonable
prospect of delisting or suspension occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods), as of the Closing
Date, either (I) in writing by the SEC or the Principal Market or (II) by
falling below the minimum maintenance requirements of the Principal Market.

 



 29

 

 

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

 

(ix) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 

(x) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.

 

(xi) The Principal Market shall have confirmed its approval or lack of objection
to the consummation of the transactions contemplated by the Transaction
Documents.

 

(xii) The Company and each Holder shall have taken all necessary or appropriate
action to cause the amendment and restatement of the Certificate of Designation
of the Series E Preferred Stock to conform to the modifications set forth in
Section 1(b)(vi) -(x) above in a form acceptable to the Holders; provided that
the Voting Price applicable to the Series E Preferred Stock shall be determined
as set forth in Section 4(a)(ii) above. Each of the parties hereto hereby
acknowledges that, in accordance with its existing terms, the “Conversion Price”
of the Series E Preferred Stock is $3.75 and the “Conversion Ratio” for each
share of Series E Preferred Stock is equal to one-third of the Stated Value and
accrued and unpaid dividends thereon, divided by the Conversion Price.

 

(xiii) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Holder, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

8. RELEASE.

 

Effective as of Closing, each Holder, on behalf of itself and its successors,
assigns, heirs and affiliates, to the fullest extent permitted by applicable
law, hereby fully, irrevocably and unconditionally waives, releases, acquits and
forever discharges the Company and any person who controls or controlled (as
such term is defined in Section 15 of the 1933 Act) the Company and each of its
past, present and future affiliates, directors, officers, employees, agents,
consultants, advisors, fiduciaries and other representatives (including, without
limitation, legal counsel, investment bankers, accountants and financial
advisors) and all of the foregoing persons’ successors and assigns, including
past, present and future officers and directors of any of the foregoing, from
any and all manner of claims, demands, proceedings, actions, causes of action,
arbitrations, hearings, investigations, litigations, suits (whether civil,
criminal, administrative, investigative, or informal), orders, judgments,
contracts, agreements, debts, liabilities and obligations whatsoever, both at
law and in equity, whether sounding in contract, tort or otherwise, by reason
of, relating to or arising out of, accruing from or in connection with such
Holder’s ownership of the Exchanged Securities, the rights with respect to such
Exchanged Securities or the exchange thereof, provided, however, nothing herein
shall relieve the Company of any Indemnification arising under Section 10(k),
below, or release any claims relating to the enforcement by each Holder of such
obligations. Effective as of the Closing Date, the Company hereby, to the
fullest extent permitted by applicable law, hereby fully, irrevocably and
unconditionally waives, releases, acquits and forever discharges each Holder and
any person who controls or controlled (as such term is defined in Section 15 of
the 1933 Act) such Holder and each of its past, present and future affiliates,
directors, officers, employees, agents, consultants, advisors, fiduciaries and
other representatives (including, without limitation, legal counsel, investment
bankers, accountants and financial advisors) and all of the foregoing persons’
successors and assigns, including past, present and future officers and
directors of any of the foregoing, from any and all manner of claims, demands,
proceedings, actions, causes of action, arbitrations, hearings, investigations,
litigations, suits (whether civil, criminal, administrative, investigative, or
informal), orders, judgments, contracts, agreements, debts, liabilities and
obligations whatsoever, both at law and in equity, whether sounding in contract,
tort or otherwise, by reason of, relating to or arising out of, accruing from or
in connection with such Holder’s ownership of the Exchanged Securities or the
exchange thereof.

 



 30

 

 

9. TERMINATION.

 

In the event that a Closing shall not have occurred with respect to a Holder on
or prior to September 15, 2019, then such Holder shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Holder to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 9 shall not be available to such Holder if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Holder’s breach of this Agreement
and (ii) the abandonment of the exchange of the Exchanged Securities for shares
of Series G Preferred Stock shall be applicable only to such Holder providing
such written notice. Nothing contained in this Section 9 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

10. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Holder or to
enforce a judgment or other court ruling in favor of such Holder. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 



 31

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Holders, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Holder, or collection by any Holder pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Holder, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Holder, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Holder under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Holder under any of the Transaction Documents or related thereto are held
to be within the meaning of “interest” or another applicable term to otherwise
be violative of applicable law, such amounts shall be pro-rated over the period
of time to which they relate.

 



 32

 

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Holders, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Holder with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Holder has entered into with, or any instruments any Holder has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Holder in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to any Holder or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and any Holder, or any instruments
any Holder received from the Company and/or any of its Subsidiaries prior to the
date hereof, and all such agreements and instruments shall continue in full
force and effect. Except as specifically set forth herein or therein, neither
the Company nor any Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 10(e) shall be binding on all
Holders and holders of Securities, as applicable; provided that no such
amendment shall be effective to the extent that it (A) applies to less than all
of the holders of the Securities then outstanding or (B) imposes any obligation
or liability on any Holder without such Holder’s prior written consent (which
may be granted or withheld in such Holder’s sole discretion). No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Holders may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 10(e) shall be binding on all
Holders and holders of Securities, as applicable, provided that no such waiver
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Holder without
such Holder’s prior written consent (which may be granted or withheld in such
Holder’s sole discretion). No consideration (other than reimbursement of legal
fees) shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or all holders of shares of Series G Preferred Stock (as the case may
be). From the date hereof and while any shares of Series G Preferred Stock are
outstanding, the Company shall not be permitted to receive any consideration
from a Holder or a holder of preferred stock that is not otherwise contemplated
by the Transaction Documents in order to, directly or indirectly, induce the
Company or any Subsidiary (i) to treat such Holder or holder of shares of Series
G Preferred Stock in a manner that is more favorable than to other similarly
situated Holders or holders of shares of Series G Preferred Stock, or (ii) to
treat any Holder(s) or holder(s) of shares of Series G Preferred Stock in a
manner that is less favorable than the Holder or holder of shares of Series G
Preferred Stock that is paying such consideration; provided, however, that the
determination of whether a Holder has been treated more or less favorably than
another Holder shall disregard any securities of the Company purchased or sold
by any Holder. The Company has not, directly or indirectly, made any agreements
with any Holders relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement or the other Transaction Documents, no Holder has
made any commitment or promise or has any other obligation to provide any
financing to the Company, any Subsidiary or otherwise. As a material inducement
for each Holder to enter into this Agreement, the Company expressly acknowledges
and agrees that (x) no due diligence or other investigation or inquiry conducted
by a Holder, any of its advisors or any of its representatives shall affect such
Holder’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document and (y) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect such Holder’s right to rely on, or shall modify
or qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document. “Required Holders” means (I) prior to the Closing Date,
Holders entitled to acquire, in the aggregate, at least a majority of the number
of shares of Series G Preferred Stock at the Closing and (II) on or after the
Closing Date, holders of, in the aggregate, at least a majority of the
Underlying Securities as of such time (excluding any Underlying Securities held
by the Company or any of its Subsidiaries as of such time) issued or issuable
hereunder or pursuant to the Certificate of Designations of the Series G
Preferred Stock (or the Holders, with respect to any waiver or amendment of
Section 4(n)).

 



 33

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

CorMedix Inc.

400 Connell Drive, 5th Floor

Suite 5000

Berkeley Heights, NJ 07922

Telephone: (908) 517-95000

Facsimile: (908) 429-4307

Attention: Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Telephone: (212) 309-6000

Facsimile: (212) 309-6001

Attention: Steven A. Navarro

 

If to the Transfer Agent:

 

VStock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

Telephone: (212) 828-8436

Facsimile: (646) 536-3179

Attention: Yoel Goldfeder

 

If to a Holder, to its address and facsimile number set forth on the Schedule of
Holders, with copies to such Holder’s representatives as set forth on the
Schedule of Holders, with a copy (for informational purposes only) to its
counsel identified therein or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and, with respect to each
facsimile transmission, an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 



 34

 

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Series G Preferred Stock (but excluding
any purchasers of Underlying Securities, unless pursuant to a written assignment
by such Holder). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Required Holders
(as defined below), including, without limitation, by way of a Fundamental
Transaction (as defined in the Certificate of Designation of the Series E
Preferred Stock) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designation of the Series E Preferred Stock). A Holder may assign some or all of
its rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Holder hereunder with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 10(k).

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Holder shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 



 35

 

 

(k) Indemnification.

 

(i) In consideration of each Holder’s execution and delivery of the Transaction
Documents to which it is a party and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Holder and each holder of any Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (ii) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents, (iii) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in a registration statement or any amendment thereto
or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, (iv) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in any prospectus, any issuer free writing
prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the 1933 Act) of the Company, which
“issuer information” is required to be, or is, filed with the SEC or otherwise
contained in any free writing prospectus, or any amendment or supplement
thereto, or any omission or alleged omission to state therein, or in any
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (v) any violation of
United States federal or state securities laws or the rules and regulations of
the Principal Market or any Eligible Market in connection with the transactions
contemplated by this Agreement by the Company or any of its Subsidiaries,
affiliates, officers, directors or employees, (vi) any cause of action, suit,
proceeding or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) or which otherwise involves such Indemnitee that arises out of or
results from (A) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (B) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (C) any disclosure properly made by such Holder pursuant to
4(h), or (D) the status of such Holder or holder of the Securities either as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents or as a party to this Agreement (including as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief), in each case, other than as a result of any misrepresentation
or breach of any representation or warranty made by such Holder or holder of the
Securities, or (vii) the Exchanged Securities, to the extent that the Indemnitee
is entitled to indemnification by the Company of such Indemnified Liabilities
pursuant to the terms of the prior agreements pursuant to which the Exchanged
Securities were initially issued. Notwithstanding anything to the contrary
contained in any prior agreement, any indemnification required by clause (vii)
of the preceding sentence shall be subject to the Company’s right to assume the
control of the defense thereof provided in Section 10(k)(ii) below. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities incurred by any Indemnitee
which is permissible under applicable law.

 



 36

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 10(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 10(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel selected by the Company and reasonably satisfactory to the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(A) the Company has agreed in writing to pay such fees and expenses; (B) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 10(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 10(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 



 37

 

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for such Holder (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.

 

(m) Remedies. Each Holder and in the event of assignment by Holder of its rights
and obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law would inadequate
relief to the Holders. The Company therefore agrees that the Holders shall be
entitled to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security. The remedies provided in this Agreement and
the other Transaction Documents shall be cumulative and in addition to all other
remedies available under this Agreement and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief).

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Holder exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Holder may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Holder hereunder or pursuant to any of the other Transaction
Documents or any of the Holders enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

 



 38

 

 

(p) Judgment Currency.

 

(i) If for the purpose of obtaining or enforcing judgment against the Company in
connection with this Agreement or any other Transaction Document in any court in
any jurisdiction it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 10(p) referred to as the
“Judgment Currency”) an amount due in U.S. Dollars under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the Business Day
immediately preceding:

 

(A) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(B) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 10(p)(i) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 10(p)(i) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.

 

(q) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under the Transaction Documents are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as, and the Company acknowledges that the Holders do not
so constitute, a partnership, an association, a joint venture or any other kind
of group or entity, or create a presumption that the Holders are in any way
acting in concert or as a group or entity, and the Company shall not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents or any matters, and the Company acknowledges that the
Holders are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Holder acknowledges that no
other Holder has acted as agent for such Holder in connection with such Holder
making its investment hereunder and that no other Holder will be acting as agent
of such Holder in connection with monitoring such Holder’s investment in the
Securities or enforcing its rights under the Transaction Documents. The Company
and each Holder confirms that each Holder has independently participated with
the Company and its Subsidiaries in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose. The use of a
single agreement to effectuate the purchase and sale of the Securities
contemplated hereby was solely in the control of the Company, not the action or
decision of any Holder, and was done solely for the convenience of the Company
and its Subsidiaries and not because it was required or requested to do so by
any Holder. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Holder, solely, and not between the Company, its
Subsidiaries and the Holders collectively and not between and among the Holders.

 

[signature pages follow]

 

 39

 

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       CORMEDIX INC.         By: /s/ Khoso Baluch     Name: Khoso
Baluch     Title: Chief Executive Officer         HOLDERS:       ELLIOTT
ASSOCIATES, L.P.   By: Elliott Capital Advisors, L.P., as General Partner   By:
Braxton Associates, Inc., as General Partner         By: /s/ Elliot Greenberg  
  Name: Elliot Greenberg     Title: Vice President         ELLIOTT
INTERNATIONAL, L.P.   By: Hambledon, Inc., as General Partner   By: Elliott
International Capital Advisors Inc., as Attorney-in-Fact         By: /s/ Elliot
Greenberg     Name: Elliot Greenberg     Title: Vice President        
MANCHESTER SECURITIES CORP.         By: /s/ Elliot Greenberg     Name: Elliot
Greenberg     Title: Vice President

 

[Signature Page to Securities Exchange Agreement]

 



 40

 



 

SCHEDULE OF HOLDERS

 

ELLIOTT ASSOCIATES, L.P.

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Attention: Elliott Greenberg

Electronic mail: egreenberg@elliottmgmt.com

 

ELLIOTT INTERNATIONAL, L.P.

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Attention: Elliott Greenberg

Electronic mail: egreenberg@elliottmgmt.com

 

MANCHESTER SECURITIES CORP.

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Attention: Elliott Greenberg

Electronic mail: egreenberg@elliottmgmt.com

 

 41

 

 

Schedule A

 

   Manchester Securities Corp.   Elliott Associates, L.P.   Elliott
International, L.P.  Series C-2 Preferred Stock        52,500    97,500  Series
D Preferred Stock   73,962            Series F Preferred Stock        640  
 1,360                   Notes  $7,879,687.50                            
Warrants   230,000    216,651    446,321 

 42

 

 

Schedule B

 

   Manchester Securities Corp.   Elliott Associates, L.P.   Elliott
International, L.P.  Common Stock   300,040    164,666    368,668              
    Series E Preferred Stock   89,623                            

 43

 

  

Schedule 1(b)(iv)

 

Clawback Schedule

 

Date  Number of Shares of Series G Preferred Stock   Number of Common
Shares  8/31/2019   2,513    139,769  9/30/2019   2,433    135,316  10/31/2019 
 2,352    130,827  11/30/2019   2,271    126,299  12/31/2019   2,189    121,734 
1/31/2020   2,106    117,131  2/29/2020   2,023    112,490  3/31/2020   1,938  
 107,810  4/30/2020   1,854    103,091  5/31/2020   1,768    98,333  6/30/2020 
 1,682    93,535  7/31/2020   1,595    88,697  8/31/2020   753    41,909 
9/30/2020   709    39,450  10/31/2020   664    36,970  11/30/2020   619  
 34,469  12/31/2020   574    31,948  1/31/2021   528    29,405 

 

 

44



 

